Citation Nr: 0426211	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002  rating decision of the RO, which 
determined that although new and material evidence had been 
received, service connection for a psychiatric condition was 
denied on the merits.  In a September 2002 statement of the 
case (SOC) however, the Decision Review Officer (DRO) 
determined that April 2002 rating decision was incorrect 
insofar as it found new and material evidence had been 
presented.  In the SOC the DRO denied the claim because new 
and material evidence had not been submitted.  Regardless of 
the determination reached by the RO, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

In May 2004, via video-conferencing techniques, the veteran 
testified before the undersigned Veterans Law Judge, sitting 
in Washington, D.C.  Thus, he accepted this form of an 
electronic hearing in lieu of the in-person hearing at the 
Board he requested in the March 2003 VA Form 9.  See 
38 C.F.R. § 20.700(e).  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's claim that he currently manifests a psychiatric 
condition that was incurred in or aggravated by his active 
service was previously denied in August 1984 and May 1987 
Board decisions, as well as numerous RO rating decisions.  
These decisions found that the veteran's psychiatric disorder 
existed prior to service and was not aggravated thereby.

The veteran recently testified before the undersigned that he 
was treated at a VA medical facility immediately after 
service, and it is averred that he has had continuity of 
treatment since service.  The current record does not reflect 
any psychiatric treatment until four years after service, in 
October 1972, and that treatment is private treatment.  He 
also testified that he is in receipt of Social Security 
Disability payments, and that VA has this information.  
Additionally, the veteran testified that his current private 
physician has linked his current condition to his service 
experience, and that he is currently seen once a week by this 
practioner.  

Additionally, the Board notes that the September 2002 
statement of the case (SOC), in addition to stating that the 
recently submitted evidence was not material, provided the 
veteran the new regulations with respect to what constitutes 
new and material evidence.  Compare 38 C.F.R. § 3.156 (2002) 
with 38 C.F.R. § 3.156 (2001).  Because the veteran filed the 
instant claim in May 2001, his claim must be adjudicated 
under the provisions of 38 C.F.R. § 3.156 in effective prior 
to August 2001.  Pursuant to these provisions, new and 
material evidence includes evidence "not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).

Accordingly, this case is REMANDED for the following:

1.  Review the claims file to ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  Obtain from the Social Security 
Administration the medical records relied 
upon concerning the veteran's claim for 
Social Security disability benefits.

3.  Obtain the name(s) and address(es) of 
the veteran's current private psychiatric 
provider.  After securing the necessary 
release(s), the RO should obtain records 
from 2002 to the present.  

4.  Request current VA treatment records 
from the Huntington VA Medical Center 
(VAMC) and the Charleston South Carolina 
VAMC.  Also request VA medical records 
from for the period from 1968 to 1980 from 
VAMC Huntington, VAMC Charleston, and VAMC 
Mountain Home, Tennessee.  

Also, ask the veteran to specify the VAMC 
or clinic he claims to have visited in 
North Carolina in the 1960's and 1970's.  
If the veteran responds, obtain these 
records.

5.  If any identified records cannot be 
obtained, a notation to that effect should 
be placed in the claims file and the 
veteran notified of the problem.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A.  BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



